Citation Nr: 1225338	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-08 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to March 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part denied service connection for multiple sclerosis.  Jurisdiction over the Veteran's claim was later transferred to the RO in Detroit, Michigan.

The Veteran testified before the undersigned at a May 2011 Video Conference hearing.  The hearing transcript is of record.  

In July 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

The competent medical evidence of record demonstrates that the Veteran's MS manifested to a degree of 10 percent or more within seven years following his discharge from active duty service.


CONCLUSION OF LAW

The Veteran's current MS is presumed to have been incurred during his active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for multiple sclerosis.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including multiple sclerosis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  Service connection for multiple sclerosis may be established based on a legal "presumption" by showing that it manifested to a degree of 10 percent or more within seven years from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a) (2011).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Analysis

The Veteran contends that his currently diagnosed MS is related to his active military service, to include his experience working as a chemical specialist and a fuel handler in Vietnam.  He has reported that he experienced symptomatology as early as 1975, which he believes was reflective of his later diagnosed MS.  

It is undisputed that the Veteran is currently diagnosed with MS.  See outpatient treatment records from the VA Medical Center (VAMC) in Ann Arbor, treatment records from Ann Arbor Neurology, private treatment records from R.L., D.O., private treatment records from K.T., D.O., private treatment records from S.B., M.D., and Social Security Administration records.

Service treatment records are negative for any evidence of complaints, treatment or diagnosis related to MS.  
During his May 2011 Video Conference hearing, the Veteran testified that his MS first manifested in the late 1970's, during post-service employment at Frontier Electric in Rangley, Colorado.  A former co-worker of the Veteran's during his employment at Frontier Electric, J.C., reported in a January 1996 statement that he had worked with the Veteran in the late 1970's and that during that time, the Veteran demonstrated numbness on one side of his face, slurred speech, and dizziness, and shortly thereafter, he began to complain of tingling and numbness in his arm.  See January 1996 statement from J.C.  Furthermore, in a July 2011 letter, B.A. of Frontier Electric reported that he worked with the Veteran in the late 1970's, during which time he took him to Rangley Hospital due to symptoms of severe dizziness and balancing problems.  He also reported that the Veteran missed approximately three weeks of work due to his illness.  Both B.A. and the Veteran reported that the records from Rangley Hospital had been destroyed due to their age.

Outpatient treatment records from the VA Medical Center (VAMC) in Ann Arbor show that the Veteran reported being diagnosed with MS in 1981, but also that he had his first symptoms of neurologic dysfunction as early as 1979.  Diagnoses of MS were noted in neurology through diagnostic testing in September 2002, June 2003, July 2004, October 2006 and October 2010.  Outpatient treatment records from the VAMC in Saginaw show that the Veteran reported having MS since 1982, and that he was actually treated for MS since November 2000.

Social Security Administration (SSA) records show that the Veteran was awarded disability benefits for MS, effective October 1991.  The SSA records include private treatment records from Dr. N.G. at St. Mary's Hospital.  These records show that during treatment in 1985, the Veteran reported intermittent numbness in both arms and legs for the previous five years.  He also reported nausea, dizziness, and balance problems for approximately one week two years prior.  At that time, the Veteran was complaining of numbness in his face, generalized weakness and balance problems.  The doctor concluded that the Veteran's symptoms were most consistent with MS.  The SSA records also include private treatment records from B.J., MD, who during treatment in 1991, noted that the Veteran had been referred to him for complaints of occasional numbness and tingling sensation with incoordination of the right side, including the right arm and right leg since 1985.  At the time, the Veteran's symptoms also included occasional slurred speech and swelling of the right hand.  Dr. B.J. concluded that neurological examination showed findings highly consistent with MS.

During an outpatient follow-up appointment at Ann Arbor Neurology in October 2010, the examiner noted the Veteran's reported medical history with regard to his MS, which is also noted in the outpatient treatment records from the VAMC in Ann Arbor.  Specifically, he noted that the Veteran had a history of MS diagnosed in 1981.  The notes indicate further that the Veteran began to experience several discreet bouts of neurologic dysfunction in 1979, starting with an episode of vertigo that lasted for several weeks and resolved spontaneously, followed by another episode of left lower facial droop, with slurred speech and facial numbness in 1981.  At that time, he underwent neurologic testing, which revealed likely MS.  

The Veteran reported that in the 1980's and 90's, he experienced progressive right hand clumsiness and numbness, which slowly progressed to the point that he had to retire.  In 1992, he reportedly had worsening of his symptoms, with significant right leg weakness, which he never fully recovered from, and which in fact, continued to progressively worsen.  He reported that over the next four to five years, he used a cane for ambulation, switched to a walker in the 90's, and transitioned to a scooter in the late 90's, and he has been nonambulatory since.  In addition, he reported experiencing bladder dysfunction, including urgency and hesitancy since then.  In 1999, for the first time, he was started on medication (Copaxone) for his MS.  

The examiner's impression was that the Veteran had an over thirty-year history of MS that had been progressive for at least twenty years, and that his history was consistent with a secondary progressive course, with his first exacerbation occurring in 1979.

In a March 2006 statement, R.L., D.O. stated that the Veteran had been diagnosed with MS, with the first attack having occurred in 1984, and since that time, he had experienced episodic worsening and continued progression of his symptoms of paralysis and paresthesias, as well as urinary and bowel symptoms.  He noted further that during his time in the military, the Veteran was exposed to Agent Orange and other chemicals that had since been linked to a variety of health issues.  He opined that the Veteran's MS and the course it had taken may be related to his exposures while in the military.  The Board notes that although R.L. noted that Agent Orange had been linked to a variety of health issues, he did not specify that the herbicide had been specifically linked to MS.  Furthermore, he did not provide an adequate rationale for his opinion that the Veteran's MS was possibly related to his exposure to Agent Orange and other chemicals in Vietnam.  Accordingly, the Board finds that this opinion lacks probative value.

In a March 2006 statement, K.T., D.O. noted the Veteran's diagnosis of MS, and opined that his symptoms and disease state could have been triggered by toxic chemical exposures, including, but not limited to, dioxin, Agent Orange, and napalm, during his tour of duty in the military.  In a June 2007 treatment record, S.B., MD noted the Veteran's diagnosis of MS, and opined that it was possible that the Veteran's exposure to Agent Orange in Vietnam led to the development of his disease, or at least made it worse.  Neither K.T. nor S.B. provided a rationale for their opinions.  Therefore, the Board finds that both opinions also lack probative value.

The Veteran was afforded a VA examination in response to his claim in August 2011.  He reported that during active duty in Vietnam, he worked as a chemical specialist and was exposed to Agent Orange and napalm.  With regard to his history of MS, he reported that in the 1970's, he experienced left sided facial palsy with numbness from the left temple to the chin, difficulty speaking, and problems with his equilibrium, as well as decreased appetite, weight loss and weakness.  He claimed that he was treated by a private physician with steroids, which resolved his symptoms.  However, in the 1980's, while working, he passed out twice and was subsequently referred to a neurologist by his primary care physician in 1989 or 1990, and was diagnosed with MS.  He retired in 1992 due to his MS.  

The examiner opined that the Veteran's MS was less likely than not incurred or caused by the claimed in-service injury, event, or illness.  In rendering his opinion, he noted that medical literature indicated that the most widely accepted theory was that MS is an autoimmune disorder, which is a condition that occurs when the body's immune system mistakenly attacks and destroys healthy body tissue, and that the most common autoimmune inflammatory demyelinating disease of the central nervous system is MS.  The examiner also pointed out that the Institute of Medicine concluded in 2008, that there is inadequate or insufficient evidence to determine whether there is an association between exposure to chemical of interest and immune suppression, allergy or autoimmune disease.  He also noted that MS is not a chronic disease identified as a presumptive service connected condition related to herbicide exposure.  Therefore, he concluded that there was no credible, scientific medical evidence that supports the theory that MS is associated with herbicide exposure.

The examiner also noted that although the Veteran reported experiencing neurological symptoms in the late 1970's, while working in Rangley, Colorado as an electrician, the claims file is negative for any medical records showing complaints of neurological symptoms in the 1970's.  The examiner also pointed out that the Veteran had reported during outpatient treatment at the VAMC in Ann Arbor that he was diagnosed with MS in 1981, nine years after his discharge.  
Therefore, the examiner concluded that there was no medical evidence showing that the Veteran had symptoms of MS seven years after his discharge.  

The Veteran is competent to report that he experienced symptoms of neurological dysfunction, such as numbness in the arms and legs, nausea, weakness, dizziness, and balance problems in the late 1970's.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).  His reports are supported by the medical evidence of record, which shows that during private treatment in 1985, he reported experiencing neurological symptoms for at least five years, which the Board finds would put their onset somewhere between 1979 and 1980.  The Board also finds that the history reported by the Veteran to his treating physicians in 1985 is significantly credible, in that the Veteran had no reason to embellish the report of his history, which was necessary for an accurate treatment of his symptomatology.  The Board also notes that the fact that the Veteran had not even filed a claim for service connection for MS at the time of his 1985 treatment makes it more unlikely that his reports were embellished.  The Veteran's reports are also supported by the statements from his former co-worker and employer at Frontier Electric in Rangley, Colorado, who both reported that in the late 1970's, they observed the Veteran experiencing neurological problems, such as facial numbness, slurred speech, dizziness, tingling and numbness in the arms, and balance problems.  Furthermore, the Board notes that his reports regarding the onset and history of his symptoms have been consistent throughout the pendency of the appeal, including during VA outpatient treatment and private treatment.  See outpatient treatment records from the VAMC in Ann Arbor, private treatment records from Dr. N.G. at St. Mary's Hospital, private treatment records from B.J., MD, and outpatient treatment records from Ann Arbor Neurology.  Accordingly, the Board finds that the Veteran's reports are credible.  

There is evidence against the claim, in that the August 2011 VA examiner opined that the Veteran's MS is not related to his active military service.  Part of the examiner's rationale was that the claims file was negative for any medical records showing complaints of neurological symptoms in the 1970's and therefore, there was no medical evidence of the Veteran having MS within seven years of his discharge.  However, as noted above, the evidence of record shows that during private treatment in 1985, the Veteran reported neurological symptoms beginning five years prior.  The Board also finds that although the Veteran's reports of five years of neurological symptoms would have put the onset of his symptoms in 1980, his reports were likely estimated to an extent, and it is very plausible that his symptoms could have started one year earlier, in 1979, within seven years of his discharge from active duty.  

Resolving all doubt in the Veteran's favor, the Board finds that the competent medical evidence as a whole establishes that the Veteran's MS manifested to a degree of 10 percent or more within seven years of his separation from service.  Accordingly, service connection for MS is warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  


ORDER

Service connection for multiple sclerosis is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


